 Case 2:20-cv-03843-BMC Document 34 Filed 07/20/21 Page 1 of 2 PageID #: 1219




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ANTOINETTE MOORE, JAMES HOFMANN and COSMO
 PFEIL, each individually and on behalf of others similarly               DEFENDANT’S NOTICE
 situated,                                                                OF SUPPLEMENTAL
                                                                          AUTHORITY
                                     Plaintiffs,

                           v.
                                                                          Civil Action No.
 LONG ISLAND UNIVERSITY,
                                                                          2:20-cv-3843 (BMC)
                                     Defendant.


           Defendant, LONG ISLAND UNIVERSITY (the “University”), hereby notifies the Court

of the following decisions that have been issued since the completion of briefing on the

University’s pending Motion for Judgment on the Pleadings (ECF Doc. Nos. 22-25 and 28).

    1. Jonathan Michel v. Yale University (D. Connecticut, July 7, 2021) – Judge Janet C.

           Hall

           On July 7, 2021, Judge Janet C. Hall, United States District Judge, District of Connecticut,

granted Yale University’s motion to dismiss an action based on similar allegations as those

contained in Plaintiff’s Amended Complaint. See Michel v. Yale University, No. 20-CV-1080

(JCH), 2021 WL 2827358 (D. Conn. July 7, 2021).

    2. Erik Shak v. Adelphi University (Eastern District of New York, July 15, 2021 – Judge
       William F. Kuntz II)

           On July 15, 2021, Judge William F. Kuntz II, United States District Judge, Eastern District

of New York, granted in part Adelphi University’s motion to dismiss an action based on similar

allegations as those contained in Plaintiff’s Amended Complaint. See Eric Shak v. Adelphi

University, No. 20-CV-1951 (WFK)(RML), 2021 WL 3030069 (E.D.N.Y. July 15, 2021).




                                                    1
12794183
Case 2:20-cv-03843-BMC Document 34 Filed 07/20/21 Page 2 of 2 PageID #: 1220




Dated: July 20, 2021                     BOND, SCHOENECK & KING, PLLC


                                         By:      s/Jonathan B. Fellows
                                                Jonathan B. Fellows
                                                Suzanne M. Messer
                                         Attorneys for Defendant
                                         One Lincoln Center
                                         Syracuse, NY 13202
                                         Telephone: (315) 218-8120
                                         Fax: (315) 218-8100
                                         Email: jfellows@bsk.com
                                         Email: smesser@bsk.com




                                     2
12794183
